Citation Nr: 9922168	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from May 1971 to January 1972.  
The record also indicates that the veteran had reserve duty 
in the National Guard.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to service 
connection for schizoaffective depression.

The Board notes that the veteran's claim was before the Board 
in October 1996.  At that time, it was remanded for further 
development.  Specifically, the RO was directed to obtain the 
veteran's Social Security Administration (SSA) records and to 
obtain any additional treatment records identified by the 
veteran.  Review of the record indicates that the RO complied 
with the Board's directives, to the extent possible, as 
required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here, the RO obtained the veteran's SSA records and 
incorporated them into the veteran's claims file.  Also, the 
RO, in correspondence to the veteran dated in November 1996, 
requested information as to any additional treatment records 
available.  To date, no response has been received from the 
veteran.  


FINDING OF FACT

Competent medical evidence of a nexus, or link, between the 
veteran's psychiatric disorder, to include schizoaffective 
disorder, and his service has not been presented.



CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder, to include schizoaffective disorder, is 
not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Service connection may also be presumed where certain 
diseases, including psychoses, manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (1998).

II.  Factual Background

The evidence of record pertinent to this appeal consists of 
the veteran's service medical records, private medical 
records (dated from July 1991 to October 1991), the veteran's 
testimony at his RO hearing (conducted in November 1993), and 
the veteran's SSA records.

The veteran's service medical records indicate that the 
veteran reported symptoms of situational depression in 
October 1971 and that he was having problems adjusting to the 
Air Force in December 1971.  His separation examination (also 
conducted in December 1971) noted that the veteran was 
worried about being discharged and about his financial 
situation.  The veteran's National Guard enlistment 
examination (conducted in April 1973) reflects the veteran's 
report of having recently lost weight due to marital 
problems, but it was noted that he was now okay.  His May 
1974 National Guard examination contains no pertinent 
notations, either reported or clinically observed.

The veteran's private medical records (dated from July 1991 
to October 1991) document the veteran's treatment for 
schizoaffective disorder and for cocaine dependence.  The 
veteran himself reported having felt paranoid and depressed 
since his basic training in 1971.  The veteran also reported 
having used marijuana, speed, and mescaline while in basic 
training.  The records contain no clinical discussion as to 
the onset or cause of the veteran's schizoaffective disorder 
and offer no medical opinion relating it, or any other 
psychiatric disorder, to his service.

At his RO hearing (conducted in November 1993), the veteran 
testified that the treatment he received in the Air Force had 
a profound effect on his personality and on his behavior.  
(Transcript (T.) at 2).  Specifically, the veteran declared 
that he had had to endure punishment known as corrective 
custody while in basic training and that he had not been able 
to stand the punishment or the treatment.  Id.  By the time 
he reached his only duty station, he was suspicious of every 
authority figure and trusted no one.  Id.  He turned to 
illegal drug use while in service as medication for the 
depression, fear, and paranoia he felt.  Id.  The veteran 
believed that this treatment had a negative effect on him, 
having manifested itself over the years in a destructive and 
socially disabling manner.  Id.  When asked why his service 
medical records were negative for any treatment for a 
psychiatric problem, the veteran responded that he had not 
felt sick at the time.  Id.  The veteran also confirmed that 
he had been under a lot of stress at his duty station and 
that he had self-medicated with drugs, primarily, and with 
very little alcohol.  (T. at 2-3).  When asked about the 20-
year gap between his service and his diagnosis, the veteran 
responded that if it had not been for his broken shoulder, 
which caused him to sit and think about a lot of things, he 
probably still would not be diagnosed.  (T. at 3).  The 
veteran also testified that he received SSA benefits.  (T. at 
5).  He also reiterated, when asked by the Hearing Officer, 
that he had first received psychiatric treatment in 1989.  
(T. at 6).

The veteran's SSA records indicate that he receives benefits 
because of schizoaffective disorder and a shoulder injury.  
The date disability began is noted as March 1, 1989.  The 
veteran's reported service history is referenced occasionally 
and indicates that the veteran had problems with others and 
that he was honorably discharged for financial hardship.  The 
records contain no clinical discussion or opinion relating 
the veteran's schizoaffective disorder, or any psychiatric 
disorder, to his service and events therein.  


III.  Analysis

The Board recognizes the veteran's contention that he is 
entitled to service connection for his schizoaffective 
disorder, specifically, and a psychiatric disorder, 
generally.  However, the Board must adhere to established 
laws and regulations in its determinations.  As such, the 
veteran's claim must be denied, as it is not well grounded.

Specifically, the veteran's service medical records are 
negative for any diagnosis and treatment for a psychiatric 
disorder, including schizoaffective disorder.  Further, the 
earliest clinical evidence of record of a diagnosis and 
treatment for a psychiatric disorder, including 
schizoaffective disorder, is from approximately July 1989, 
almost 20 years after the veteran's separation from active 
service and approximately 14 years after his service in the 
National Guard ended.  Moreover, none of the clinical 
evidence of record discussing the veteran's schizoaffective 
disorder offers a medical opinion relating the veteran's 
schizoaffective disorder, or any psychiatric disorder, to 
service.  Rather, at most, the veteran's private medical 
records reflect the veteran's reported history of having felt 
paranoid and depressed since basic training, in 1971, and his 
SSA records reflect his reports of having had problems with 
others while in service.

In this instance, then, in light of the above, while the 
Board finds evidence of a current disability (schizoaffective 
disorder) and acknowledges the veteran's statements as to in-
service incurrence, the Board finds no clinical evidence of 
record relating the veteran's schizoaffective disorder, or 
any psychiatric disorder, to his service.  Such clinical 
evidence of a nexus, or link, is necessary in order for the 
veteran to have submitted a well grounded claim of 
entitlement to service connection.  See Caluza v. Brown, 
supra.  The veteran's lay assertions as to causation and 
subsequent diagnosis are inadequate.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, supra.  Absent 
this clinical evidence, the veteran has not submitted a well 
grounded claim of entitlement to service connection for a 
psychiatric disorder, to include schizoaffective disorder, 
and his claim must, therefore, be denied.

Further, as for presumptive service connection, as just 
discussed, the earliest clinical evidence of record providing 
a diagnosis of a psychiatric disorder and documenting 
treatment received by the veteran is dated in July 1989, more 
than one year after the veteran's separation from active 
service.  As such, service connection cannot be presumed in 
this instance.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board has disposed of this claim on a ground ultimately 
different than that of the RO, as allowed by law.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Green v. Brown, 4 Vet. App. 382 (1993).  As such, the Board 
has considered whether the veteran was given adequate notice 
of the need to submit evidence or argument on the question 
presented for review, along with an opportunity to respond.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In view of the 
statement of the case (dated in June 1992) and the 
supplemental statements of the case (dated in November 1993 
and in January 1999), the Board finds that the veteran was 
adequately informed of the evidence required in this case, as 
he was notified that the RO needed clinical evidence relating 
the veteran's schizoaffective disorder to his service.  
Further, by initially addressing the veteran's claim on the 
merits, the RO afforded greater consideration than warranted 
under the circumstances.  As such, the veteran is not 
prejudiced by the Board's more limited consideration.

Also, notwithstanding the veteran's testimony at his RO 
hearing and the Board's October 1996 remand, the veteran has 
not provided any indication of the existence of additional 
evidence that would make his claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); see also Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In this regard, the Board 
notes that the RO obtained the veteran's SSA records and that 
the veteran failed to respond to the RO's request for 
information as to additional treatment records.  If the 
veteran wishes help in the development of facts pertinent to 
his claim, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, absent a 
well grounded claim, VA does not have a duty to assist the 
veteran in such development.  See 38 U.S.C.A. § 5107(a).

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include schizoaffective disorder, is denied.



		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals



 

